Name: Commission Regulation (EEC) No 3955/88 of 19 December 1988 amending certain import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 88 Official Journal of the European Communities No L 350/7 COMMISSION REGULATION (EEC) No 3955/88 of 19 December 1988 amending certain import levies on live cattle and on beef and veal other than frozen Whereas that additional Protocol provides in particular for a reduction in the levy applicable on imports into the Community of certain products in the beef and veal sector originating in and coming from Yugoslavia for a first annual quota of 25 000 tonnes from 1 January 1989 ; whereas, as a consequence, the levies fixed by Commission Regulation (EEC) No 3683/88 (*) should be amended accordingly with retroactive effect for imports from Yugoslavia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, 1 Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas levies must be fixed having regard to the obligations arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (3) and of Council Decision 87/605/EEC of 21 December 1987 on the conclusion of the additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (4) ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3683/88 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. . 1968, p. 24. (2) OJ No L 198, 26 . 7. 1988, p. 24. (3) OJ No L 41 , 14. 2. 1983, p. 1 . (4) OJ No L 389, 31 . 12. 1987, p. 72. (5) OJ No L 321 , 26. 11 . 1988, p. 13 . No L 350/8 Official Journal of the European Communities 20. 12. 88 ANNEX to the Commission Regulation of 19 December 1988 altering certain import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (*) Austria/Sweden/Switzerland Other third countries Live weight 0102 90 10 22,444 125,947. 0102 90 31 22,096 22,444 125,947 0102 90 33  22,444 125,947 0102 90 35 22,096 22,444 125,947 0102 90 37 22,096 22,444 125,947 Net weight  0201 10 10 42,644 239,300 0201 10 90 41,982 42,644 239,300 0201 20 21  42,644 239,300 0201 20 29 41,982 42,644 230,300 0201 20 31  34,116 191,440 0201 20 39 33,586 34,116 191,440 0201 20 51 50,379 51,173 287,159 0201 20 59 50,379 51,173 287,159 0201 20 90  63,967 358,950 0201 30  73,169 410,588 0206 10 95  73,169 410,588 0210 20 10  63,967 358,950 0210 20 90  73,169 410,588 0210 90 41  ' 73,169 410,588 0210 90 90  73,169 410,588 1602 50 10  73,169 410,588 1602 90 61  73,169 410,588 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (J) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988, p. 26). i